       Case 4:20-cv-00352-BSM Document 9 Filed 07/01/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

KIMBERLY KENNEY                                                            PLAINTIFF


v.                        CASE NO. 4:20-CV-00352 BSM

WELLS FARGO BANK, NA                                                     DEFENDANT

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 1st day of July, 2020.


                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
